DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub No.: 2013/0287038) in view of Subramanian (Pub No.: 2012/0275297).
Regarding claim 1, Zhou et al. discloses an apparatus (see network device in fig. 1 and/or 2) and/or non-transitory computer-readable medium (see para. 0017) for wireless communications comprising: 
a network interface supporting a plurality of air interfaces (see ports 215, 216 in fig. 2) for wireless communication with at least one network entity (see fig. 2; para. 0037); and 
a processor coupled to the network interface, the processor being configured to execute instructions to: 
implement a multi-link aggregation (MLA) multiplexer (muxer) (read as the aggregator 203 in fig. 2) (see fig. 2, aggregator 203, multiplex synchronization unit 206; see para. 0036, 0037, 0041). The aggregator 203 implements an aggregation control unit 207 and multiplex synchronization unit 206 for multi-link aggregation multiplexing, 
the MLA muxer providing at least a synchronization function to synchronize data transmission to the at least one network entity, the transmission being conducted over two or more subordinate air interfaces belonging to an aggregated link (Zhou et al. see fig. 2, multiplex synchronization unit 206, ports 215, 216; para. 0036-0038, 0041, 0042; Aggregator 203 aggregates frames arriving from multiplexer units 209, 210 and comprises a collector unit 204, a distributor unit 205, a multiplex synchronization unit 206, and an aggregation control unit 207.).
However, Zhou et al. does not explicitly disclose the feature to implement a multi-link aggregation (MLA) multiplexer (muxer) as a logical layer.
Subramanian from the same or similar fields of endeavor discloses the feature to implement a multi-link aggregation (MLA) multiplexer (muxer) as a logical layer (Subramanian see fig. 2,  aggregator 130; para. 0038; Link aggregation sub-layer 120 is further subdivided into several logical components, including control parser/multiplexers ("muxes") 180a-180n, an aggregator 130, and aggregation control unit 160).

Claims 11, 20 are rejected similarly to claim 1.
Regarding claims 2, 12, Zhou et al. discloses the feature wherein implementation of the MLA muxer comprises: a data distributor responsible for assigning data to each subordinate air interface for transmission; a data collector responsible for receiving data from each subordinate air interface and reassembling the received data; and a MLA manager providing at least the synchronization function (Zhou et al. see fig. 2, collector unit 204, distributor unit 205 and multiplex synchronization unit 206; para. 0038-0042).
Regarding claims 4, 14, Zhou et al. discloses the feature wherein the MLA muxer operates in one of: a down state in which the plurality of air interfaces do not participate in any aggregated link; an initialization state in which the MLA muxer communicates with the at least one network entity to establish the aggregated link using the two or more subordinate air interfaces; an operational state in which transmission to the at least one network entity is conducted over the aggregated link; or a maintenance state in which the MLA muxer obtains information about operational status of each subordinate air interface to ensure links established over each subordinate air interface are operational (Zhou et al. see para. 0023, 0044; aggregation control unit 207 coordinates the establishment and maintenance of the LAGs with the network device on the other end of links 102.).


Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub No.: 2013/0287038) in view of Subramanian (Pub No.: 2012/0275297) as applied to claim 1 or 11 above, and further in view of Feder et al. (Pub No.: 2008/0059792).
Regarding claims 3, 13, Zhou et al. in view of Subramanian does not explicitly disclose the feature wherein each subordinate air interface maintains a respective independent security association for data transmission.
Feder et al. from the same or similar fields of endeavor discloses the feature wherein each subordinate air interface maintains a respective independent security association for data transmission (Feder et al. para. 0032; the mobile unit 210 has an established security association with the base station 205(1) that permits secure transmissions over an air interface 215(1).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhou et al. in view of Subramanian and to implement each of the air interfaces with the security association as taught by Feder et al. 
The motivation would be to improve transmission reliability.

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub No.: 2013/0287038) in view of Subramanian (Pub No.: 2012/0275297) as applied to claim 4 or 14 above, and further in view of Smith et al. (Pub No.: 2011/0038267).
Regarding claims 5, 15, Zhou et al. in view of Subramanian does not explicitly disclose the feature wherein the MLA muxer transitions from the operational state to the maintenance state after expiry of a timer.
Smith et al. from the same or similar fields of endeavor discloses the feature wherein the MLA muxer transitions from the operational state to the maintenance state after expiry of a timer (Smith et al. see para. 0081, 0082).

The motivation would be to improve transmission efficiency.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub No.: 2013/0287038) in view of Subramanian (Pub No.: 2012/0275297) as applied to claim 1 or 11 above, and further in view of Cariou et al. (Pub No.: 2018/0054847).
Regarding claims 8, 18, Zhou et al. in view of Subramanian does not explicitly disclose the feature wherein the synchronization function comprises: for at least one subordinate air interface, padding transmission over the at least one subordinate air interface, to cause data transmission over each subordinate air interface to end synchronously.
Cariou et al. from the same or similar fields of endeavor discloses the feature wherein the synchronization function comprises: for at least one subordinate air interface, padding transmission over the at least one subordinate air interface, to cause data transmission over each subordinate air interface to end synchronously (Cariou et al. see fig. 3, interfaces 330, 332; para. 0046, 0047; a load-balancing of the one or more streams may be implemented by the link aggregation system such that the packets are evenly distributed between the one or more interfaces). Thus, the data is evenly distributed between interfaces to cause data transmission over each interface to end synchronously.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Zhou et al. in view of Subramanian and to implement with the feature as taught by Cariou et al. to evenly distribute (e.g., padding) data between one or more interfaces.
The motivation would be to improve transmission efficiency.
Allowable Subject Matter
Claims 6, 7, 9, 10, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ketchum et al. (Pub No.: 2009/0323646) discloses embodiments addressing MAC processing for efficient use of high throughput systems are disclosed. Data associated with at least one MAC ID can be aggregated into a single byte stream. The single byte stream can be formatted into MAC PDUs and then muxed. The muxed MAC PDUs can then be transmitted on a single MAC frame. Muxing of the MAC PDUs can be based on the priority of the MAC PDUs or other criteria. A MAC header can comprise information about the muxed PDUs, such as a pointer, that identifies the location of the MAC PDUs within the MAC frame. A MAC frame can contain partial MAC PDUs. The transmitted muxed MAC PDUs can be retransmitted, and an acknowledgment or feedback scheme may be used to help manage the transmission of the protocol data units.
Poplack et al. (Pat No.: 10,324,740) discloses a control-circuit of an emulation system may include one or more serial link inputs communicatively coupled to a serial bus, a serial link input receiving an input control bit from the serial bus. A configurable logic circuit may be configured to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464